DETAILED ACTION
Response to Amendment
 	This Office action is in response to Applicant’s amendment filed 2/8/2021. Claims 2, 5, 7 and 10 have been amended. Claims 1-15 and 17-21 are pending.

 	The previously pending rejection to claims 2, 5, 7 and 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Allowable Subject Matter
 	Claims 1-15 and 17-21 are allowed.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Maryam Fazel-Zarandi et al (Semantic Matchmaking for Job Recruitment: An Ontology-Based Hybrid Approach) disclose an ontology-based hybrid approach to effectively match job seekers and job postings.
- James E. Coverdill et al (Fit and Skill in Employee Selection: Insights from a Study of Headhunters) disclose the conceptualization, causes, and implications of fit; we also consider how the importance of fit and hot buttons challenges the explanatory logic of standard accounts of labor-market success.
- Yung-Ming Li et al (INCORPORATE PERSONALITY TRAIT WITH SUPPORT VECTOR MACHINE TO ACQUIRE QUALITY MATCHING OF PERSONNEL 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 19, 2021